10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
295
26
27
28

Case 2:19-cr-00793-JFW Document1 Filed 12/23/19 Pagelof3 Page ID#1

 

UNITED STATES DISTRICT COURT

_ FOR THE CENTRAL DISTRICT OF A793 Jy FW

UNITED STATES OF AMERICA, 19 ( R () Wy 793

 

 

Plaintiff, INFORMATION
Vv. [18 U.S.C. § 1349: Conspiracy
to Commit Bank Fraud; 18 U.S.C.
MICHAEL KOBRIN, a.k.a. se § 1028A: Aggravated Identity
“Hovsep A. Bourounsouzian,” Theft]
Defendant.

 

 

 

The United States Attorney charges:
COUNT ONE
[18 U.S.C. § 1349]

Beginning in or before 2001, and continuing through at
least February, 2017, in Los Angeles County, within the Central
District of California, and elsewhere, defendant MICHAEL KOBRIN,
also known as “Hovsep A. Bourounsouzian,” and others conspired
to commit bank fraud, in violation of Title 18, United States
Code, Section 1344. The object of the conspiracy was carried
out, and to be carried out, in substance, as follows: Defendant
KOBRIN would obtain the social security numbers of real persons

and then tell his co-conspirators to add these social security

 

“vi

m
C

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00793-JFW Document1 Filed 12/23/19 Page 2of3 Page ID#:2

numbers as authorized users on their credit cards with long
histories of on-time payments in order to increase the credit

scores associated with those social security numbers. Defendant

 

-KOBRIN would apply for credit cards using those social security

numbers and his co-conspirators’ addresses. Defendant KOBRIN
would then charge the fraudulently obtained credit cards to
their credit limit, often at businesses controlled by his co-
conspirators, who would kick back to defendant the majority of
the amount charged. As a result of this conspiracy, federally-
insured financial institutions including American Express, Bank
of America, Capital One Bank, Citibank, Comenity Capital Bank,
Credit One Bank, Discover, JP Morgan Chase Bank, and Synchrony

Bank suffered actual losses of at least $2,560,554.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00793-JFW Document1 Filed 12/23/19 Page 3of3 Page ID#3

COUNT TWO
[18 U.S.C. § 1028A] |

Beginning in or before 2001, and continuing through at
least February, 2017, in Los Angeles County, within the Central
District of California, and elsewhere, defendant MICHAEL KOBRIN,
also known as “Hovsep A. Bourounsouzian,” knowingly transferred,
possessed, and used, without lawful authority, a means of
identification of another person, including seven social
security numbers belonging to other persons that law enforcement
found in defendant KOBRIN’s residence and office on February 28,
2017, during and in relation to a felony violation of Title 18,
United States Code, Section 1349, Conspiracy to Commit Bank
Fraud, as charged in Count One, knowing that the means of

identification belonged to another actual person. |

NICOLA T. HANNA ~
United: States Attorney

Boanolon Pac

BRANDON D. FOX
Assistant United States Attorney
Chief, Criminal Division

RANEE A. KATZENSTEIN
Assistant United States Attorney
Chief, Major Frauds Section

ANDREW BROWN
Assistant United States Attorney
Major Frauds Section

 

 
